The petition in error and case-made attached were filed in this court May 4, 1910. On November 4, 1910, defendants in error filed motion to dismiss the appeal on the following grounds:
(1) Case-made not served in time.
(2) Petition in error not filed in time.
(3) No brief filed pursuant to rule 7 of this court.
No response has been made to said motion to dismiss.
It is not essential to pass on the first two grounds, as the third ground is sufficient, the plaintiff in error neither having filed his brief in accordance with said rule 7 nor having made application for additional time or for permission to file typewritten briefs. Leavitt et al. v. Commercial Nat.Bank, 26 Okla. 164, 109 P. 71; Monnington v. Cotteral,26 Okla. 817, 110 P. 632; Cooper v. Chapman, 26 Okla. 600,110 P. 722.
All the Justices concur.